Citation Nr: 1433562	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for spastic dysphonia, including as secondary to chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to January 1978.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June 2007 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded these claims in November 2011 for further development that included obtaining a VA examination and medical nexus opinion regarding these conditions and their posited relationship with the Veteran's active military service.  But also, in June 2013, after receiving the file back from remand, the Board requested advisory opinions regarding his sleep apnea and spastic dysphonia from a pulmonologist and otolaryngologist working for the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901(a) (2013).  The designees are a Staff Pulmonary Physician at the VA Medical Center (VAMC) in Atlanta, Georgia, who is also the Director of Pulmonary, Allergy & Critical Care Medicine at Emory University School of Medicine; a Pulmonologist at the 
Wilkes-Barre VAMC; the Chief of Otolaryngology - Head and Neck Surgery at the McGuire VAMC; and the Director of Integrated Sleep Disorders Center at the McGuire VAMC.  These doctors provided their respective opinions in May 2013, August 2013, March 2014 and in April 2014.  The Board sent the Veteran and his representative copies of the opinions and gave them the required 60 days to submit additional evidence and/or argument in response to them.  See 38 C.F.R. § 20.903 (2013).  Although they did not submit any new medical evidence, in May 2014 and June 2014 they submitted additional arguments in support of these claims for service connection for sleep apnea and spastic dysphonia.  There has been compliance - certainly substantial compliance - with the Board's remand directives, in turn allowing the Board to proceed with its readjudication of these claims on their underlying merits. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Regrettably, though, the Board yet again must remand the claim of entitlement to service connection for bilateral pes planus to the Agency of Original Jurisdiction (AOJ) for still further development.


FINDING OF FACT

Although the Veteran has sleep apnea and spastic dysphonia, the probative (meaning competent and credible) medical and other evidence of record indicates these disorders are not the result of his military service.


CONCLUSION OF LAW

Neither the sleep apnea nor spastic dysphonia was incurred in or aggravated by his service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, prior to initially adjudicating the Veteran's claims, so in the preferred sequence, letters were sent to him in December 2006 and March 2009 in accordance with the duty-to-notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate his claims, of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claims.  He was also notified of the criteria for establishing a "downstream" disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, he has received all required notice concerning his claims.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate these claims.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), VA and private medical treatment records have been obtained and associated with his claims file for consideration.  

As already alluded to, the Board remanded these claims in November 2011 for VA examinations and medical nexus opinions.  Additionally, in June 2013, the Board requested still additional VHA advisory opinions concerning these claims.  These opinions resultantly provided are responsive to these claims because the examiners reviewed the claims file for the pertinent history of these claimed disorders, considered the Veteran's lay contentions, and supported their medical conclusions with data and rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for these claims has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


The Veteran has received all required notice and assistance with these claims, has had a meaningful opportunity to participate effectively in their development, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA has provided him opportunity to submit evidence and argument in support of these claims.  He has not made the Board aware of any additional evidence needing to be obtained prior to appellate review of these claims, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

II.  General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2013).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2013).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Neither sleep apnea nor spastic dysphonia is a chronic condition according to this VA regulation.

The Federal Circuit Court nonetheless has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. At 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consider also that a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A. Whether Entitlement to Service Connection for Sleep Apnea and Spastic Dysphonia is Warranted

The Veteran contends that his sleep apnea and spastic dysphonia are attributable to his military service.  Specifically, he claims that he had symptoms such as snoring and a hoarse, raspy voice while in service and has continued to since then resulting in his diagnoses of obstructive sleep apnea and adductor spasmodic dysphonia.  But for the following reasons and bases the Board finds that service connection is not warranted for either disorder.

Concerning in-service incurrence of a relevant disease or an injury, the Veteran's STRs note several complaints of upper respiratory infections in November 1965, February 1973 and February 1977.  Further, he was treated for pneumonia in February 1977.  His STRs, however, are unremarkable for any symptoms or treatment for any sleep disorder or spastic dysphonia while in service.  His military service ended in January 1978.

Post-service medical treatment records show he was diagnosed with obstructive sleep apnea in July 1991, so some 13 years later, and has been treated since then for this condition.  These records also indicate he has had spastic dysphonia since 1985, still only since 7 years after his service ended, and has received Botox injections and speech therapy to treat it.  See VA Otolaryngology Consultation note dated in June 2005. 


During his VA compensation examination in January 2012, the Veteran's diagnosis of sleep apnea was confirmed.  But the examiner opined that a nexus linking the onset of sleep apnea to the Veteran's active military service could not be made because there was no objective evidence of this claimed condition during his service.  She added that the onset and etiology of his sleep apnea was unknown.  She reached the same conclusion regarding his spastic dysphonia, observing that he was not diagnosed with it until May 2006, so almost 30 years after the conclusion of his service.

Partly because of earlier indications of the spastic dysphonia, however, as mentioned possibly dating back instead to 1985, the Board requested additional medical comment (the VHA advisory opinion) concerning the onset and etiology of this condition - also regarding the sleep apnea.

To this end, in May 2013 Dr. D.G., a Staff Pulmonologist, based on a review of the facts, opined that the Veteran's current obstructive sleep apnea was unlikely related or attributable to the pulmonary emboli he suffered as a complication of his appendical perforation and appendectomy.  He explained that the Veteran's obstructive sleep apnea was not a complication and/or result of a pulmonary embolic event.  Dr. D.G. also opined that it was unlikely that the Veteran's obstructive sleep apnea was related or attributable to any chemical exposures he may have had during his military service.  Dr. D.G. commented that such exposures can cause a variety of airway syndromes, such as asthma and chronic bronchitis, but not obstructive sleep apnea.  He further opined that it was unlikely the Veteran's obstructive sleep apnea was present at the time he completed his military service in 1978.  He acknowledged the Veteran reported he had a history of loud snoring when he was sharing sleeping quarters, but Dr. D.G. explained that not everyone that snores has obstructive sleep apnea, particularly in a young and physically fit individual.  Dr. D.G. surmised that it was likely the Veteran had developed obstructive sleep apnea gradually over time as he got older and gained weight.  Dr. D.G. further explained that factors such as aging, increased body-mass index (BMI) and smoking are more likely factors that predispose Veterans to obstructive sleep apnea.  Consequently, Dr. D.G. concluded the obstructive sleep apnea was less likely than not related to the Veteran's prior military service.  However, Dr. D.G. added that, if the expert otolaryngologist determined that the spasmodic dysphonia (also being claimed) was more likely than not related to the Veteran's military service, and that condition was a cause of the obstructive sleep apnea (OSA), then that opinion would supersede his.

In an additional August 2013 advisory opinion, however, Dr. H.S., a Pulmonologist, reached the same conclusion as Dr. D.G. that it was more likely than not that the Veteran's sleep apnea was not service connected.  He observed the sleep apnea was mild as recorded in 2002, so should not be disabling, and that the Veteran's weight gain since leaving the service may have significantly aggravated his sleep apnea.  In further reference to the Veteran's 2002 sleep study, Dr. H.S. reiterated that the obstructive sleep apnea was fairly mild (actually borderline), and that it was more likely than not the Veteran did not have clinically significant disordered breathing while in service.  Dr. H.S. further explained that, short of a severe traumatic brain injury or severe injury to the upper airway, which the Veteran did not appear to have sustained, obstructive sleep apnea is a consequence of one's facial, oral pharyngeal and pharyngeal anatomy, and of their 
body-mass index (again referring to the BMI acronym).  Dr. H.S. also stated that he was not aware of any literature linking spastic dysphonia to obstructive sleep apnea.  He commented that the airway obstruction that occurs in obstructive sleep apnea tends to involve structures above the vocal cords.  

Even further, in March 2014, Dr. A.H., Chief of Otolaryngology, opined that it was unlikely the Veteran's spasmodic dysphonia was related or attributable to his military service.  He observed the Veteran was diagnosed with this condition in 2005, and at that time he reported that his voice had been bothering him for 20 years, which placed the onset of the disease in 1985 or seven years after his separation from the military.  Dr. A.H. commented that this time frame made it very unlikely that the Veteran's spasmodic dysphonia was related to his service.  He explained that the exact etiology of spasmodic dysphonia remains unknown, but the best current knowledge suggests there may be genetic predisposition and possibly an inciting event.  Dr. A.H. indicated the exact nature of the inciting event can be extremely variable, ranging from chemical exposures to infections and simple stress, but that it seemed that the inciting event would lead to immediate voice difficulties (which did not occur in this instance given the 7-year lapse between the conclusion of the Veteran's service and reported initial indication of this condition).  He further explained that, although the Veteran had several minor upper and lower respiratory and otologic infections during his time in service, it was unlikely that any of them could be etiologically related to the development of spasmodic dysphonia more than seven years later.  Dr. A.H. also explained there was no known connection between pulmonary emboli and spasmodic dysphonia, and, in any event, the time frame would make it impossible for the episode of pulmonary emboli to be related to the later development of spasmodic dysphonia.

Additionally, Dr. S.R., Director of Integrated Sleep Disorders, opined in a March 2014 advisory opinion that it was unlikely the Veteran's current obstructive sleep apnea was related or attributable to his military service and associated health problems.  He concluded that a nexus for obstructive sleep apnea related to the Veteran's recurrent pulmonary emboli or chemical exposures while in service could not be established based on the lack of evidence in service indicating the Veteran had symptoms implicating obstructive sleep apnea such as loud snoring, witnessed apneas and daytime sleepiness.  

After considering all of this evidence regarding the posited correlation ("nexus") between the Veteran's sleep apnea and spastic dysphonia and his military service, the Board concludes that the preponderance of this evidence is against these claims.  He has not presented any competent and credible evidence showing these disorders resulted from his service.  The Board has given consideration to his lay statements that he had symptoms of sleep apnea and spastic dysphonia during his service, as evidenced by his snoring and raspy voice.  Since sleep apnea and spastic dysphonia, however, are complex rather than simple conditions, he must have supporting medical nexus evidence establishing this required linkage between these conditions and his service.  That is to say, his mere lay statements alone concerning this purported relationship will not suffice.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness); but see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  The Board did nonetheless obtain medical opinions in this instance, and they are all unfavorable to the claims.

Ultimately, the Board must consider all of the evidence relevant to these claims, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).   Here, the competent medical evidence of record shows the Veteran's sleep apnea and spastic dysphonia are not related or attributable to his military service.  The medical advisory opinions instead attribute his sleep apnea to other factors such as the aging process and his subsequent significant weight gain after service.  In addition, they ruled out any possibility that his spastic dysphonia or sleep apnea could be attributed to any upper or low respiratory problems and pulmonary emboli he had in service.  As Dr. A.H. explained, any precipitating event leading to spastic dysphonia would be immediate (not delayed), and by the Veteran's own accounts it started seven years after his discharge from service.  Thus, the Board gives more probative weight to the advisory opinions than to the Veteran's lay assertions that his claimed conditions are attributable to his service.   See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight). 


It is important to keep in mind that, although lay persons are competent to provide opinions on some medical issues, see again Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, namely, diagnosing and determining the etiologies of sleep apnea and spastic dysphonia, fall outside the realm of common knowledge of a lay person.  See Jandreau, supra.

For these reasons and bases, the Board finds that the preponderance of the evidence is against these claims of entitlement to service connection for sleep apnea and spastic dysphonia.  Accordingly, the benefit-of-the-doubt rule does not apply, and these claims resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The claim of entitlement to service connection for sleep apnea is denied.

The claim of entitlement to service connection for spastic dysphonia, including as secondary to chemical exposure is denied.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from again remanding the remaining claim for bilateral pes planus, still further development of this claim is essential to its fair adjudication.

As already mentioned, in November 2011 the Board remanded this claim for pes planus for a VA examination to determine the nature and etiology of this claimed condition - but especially in terms of its posited relationship with the Veteran's military service.  During the subsequent January 2012 VA examination, however, the examiner concluded the Veteran did not have pes planus and instead diagnosed his foot condition as bilateral bunion.  However, she did not address his assertions that he had two arch supports for his foot condition or, for that matter, prior VA medical treatment records showing he had been diagnosed with and treated for pes planus.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Consequently, the Board finds that the Veteran should be afforded another VA compensation examination to determine whether he indeed has pes planus and, if confirmed he does, its etiology.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination for an additional opinion - first concerning whether the Veteran has bilateral pes planus and, if confirmed he does, for an opinion concerning its etiology, but particularly in terms of the likelihood (very likely, as likely as not, or unlikely) that it is related or attributable to his military service.

To this end, the examiner is asked to specify whether this disorder is a "disease" versus "defect."  If a "disease," an opinion is needed as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.  If instead a "defect," an opinion is needed as to whether it was as likely as not subject to superimposed disease or injury during the Veteran's military service that resulted in disability apart from the congenital or developmental defect.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Because the Veteran is competent even as a layman to report the onset of symptomatology regarding this disorder, including pain in his feet on account of his pes planus, as this symptom require only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's report of any manifestation during his military service in determining whether any current disability may have originated in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

For completeness of the opinion, it is essential the examiner review the claims file, including this remand, for the pertinent history of this claimed disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.


If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible or feasible - such as by clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he or she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Veteran is hereby advised that failure to report for this additional examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655(b) (2013).

2.  Then readjudicate this remaining claim for pes planus in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


